STOCK PURCHASEAGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the 14th day of December 2009, by and among Island Capital Management, LLC.(the “Seller”), and Bobby Smith, Jr. an Alabama resident, or its assigns (being herein referred to as Purchaser”), each sometimes referred to herein as a and collectively the “Parties.” PRELIMINARY STATEMENTS A. Seller own an aggregate of 100,000 shares of common stock of Dragons Lair Holdings, Inc., a Florida corporation. B. Seller is willing to sell 100,000 shares of restricted common stock of the Company (the “Shares” or the “CommonStock”) to the Purchaser, on the terms, provisions and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Seller and Purchaser do hereby agree as follows: ARTICLE I Purchase and Sale of the Shares Section 1.01. Purchase and Sale.
